Case 1:21-mj-00267-TCB Document 2 Filed 07/27/21 Page 1 of 3 PageID# 3




IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA

                V.                                     Case No.


 TAMEKO WEST,

                Defendant.



    AFFIDAVIT IN SUPPORT OF A CRIMINAL INFORMATION AND SUMMONS

       I, Michael Berry, being duly sworn, depose and state the following;

       1.      This affidavit is submitted in support of a criminal information and summons

charging TAMEKO WEST with the unlawful taking and carrying away, with intent to steal or
purloin, personal property of another within the special maritime and territorial jurisdiction of the
United States in violation of 18 U.S.C § 661.

       2.      I am a special agent for the Postal Office Inspector General. I have held this position
since 2011.


       3.      The facts and information contained in this affidavit are based on my training and

experience, personal knowledge, and observations during the course of this investigation, as well
as the observations of other officers and witnesses.

       4.      This affidavit is submitted for the limited purpose of obtaining a criminal

information and summons to appear. It is not intended to include each and every fact and matter

observed by me or known to the United States.

                SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

       5.      On January 2, 2020, the USPS-OIG received a complaint via the OlG's Hotline

regarding the theft ofNordstrom gift cards. The victim reported that he had mailed two Nordstrom

                                                  1
Case 1:21-mj-00267-TCB Document 2 Filed 07/27/21 Page 2 of 3 PageID# 4




gift cards(serial numbers ending 6194 and 9441)through the United States mail, but the items did

not reach their intended recipient. The value of these gift cards was $150.00 for serial number

ending 6194 and $200.00 for serial number ending 9441.

       6.      The victim stated he mailed the stated gift cards via a Priority Mail envelope with

tracking number ending 8953.

       7.      On December 18, 2019, the Priority Mail envelope with tracking number ending

8953 was "accepted or pickup." This event is noted in the USPS system and is the result of a
manual scan by a USPS employee in Alexandria, Virginia. This was the last official action taken
                                       f


by a USPS employee.

       8.      On or about December 18, 2019, TAMEKO WEST was an USPS employee at the

Alexandria Post Office. The Alexandria Post Office was, and continues to be, within the special

maritime and territorial jurisdiction ofthe United States, within the Eastem District of Virginia.

       9.      On December 20, 2019, the USPS system noted that the Priority Mail envelope

containing the gift cards was at the Alexandria Post Office.

       10.     On this same date, the Nordstrom gift cards with serial numbers ending 6194 and

ending 9441 were used at the store. One of the gift cards was used in conjunction with WEST*s
debit card.

       11.     I reviewed security footage from the Nordstrom store. The footage showed

TAMEKO WEST purchasing items with her debit card and the victim*s Nordstrom gift cards.(I

identified WEST from her USPS employee photograph.)

       12.     On January 28, 2020, another investigator and I interviewed WEST. We showed

WEST photographs taken from the Nordstrom security footage referenced in paragraph 11. WEST

confirmed that she was the individual in the photographs, however, she stated that the gift card
Case 1:21-mj-00267-TCB Document 2 Filed 07/27/21 Page 3 of 3 PageID# 5




                                             tl


was hcTS and that she did not steal mail.

        13.      Based on my training, experience, and given the aforementioned facts, I submit that

there is probable cause to believe that between on or about December 18, 2019 and December 20,

2019, in Alexandria, Virginia, within the Eastern District of Virginia, TAMEKO WEST, did
unlawfully lake and carry away, with intent to steal or purloin, personal property ofanother within

the special maritime and territorial jurisdiction of the United States in violation of 18 U.S.C § 661.



                                                       Michael Berry
                                                      Michael  Berrv          /
                                                      Special Agent


Subscribed and swom to before me on 77/                             2021.



                                                                   Hannah Kossol
                                                              Commonwealth of Virginia
                                                                   Notary Public
                                                              Commission No. 7926397
   taiv Public                                               My Commission Expires 09/30/2025

                                                                            iV<Q i A i c.\
                                                  Co^r\-\y 0~f
